KELLY, Judge.
K.W. filed a petition for protection against sexual violence under section 784.046, Florida Statutes (2009), alleging that M.R. had sexually battered and threatened her in New York over forty years ago. M.R. appeals from the permanent injunction entered against him. To enter a final judgment of injunction for sexual violence, the court must find that an act of sexual violence occurred. Ostrow v. Imler ex rel. D.I., 27 So.3d 237, 239 (Fla. 4th DCA 2010). The record here indicates that the trial court believed it was unnecessary for her to make a finding regarding whether the alleged act occurred; consequently, the court did not make the re*644quired finding. Accordingly, we reverse the final judgment of injunction.
Reversed.
CRENSHAW and MORRIS, JJ., Concur.